DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brehmer (US 3,485,283, of record). 
As best depicted in Figures 1 and 2, Brehmer is directed to a tire construction comprising a runflat member defined by a plurality of foamed bodies or segments 6a,6b (Column 2, Lines 67+) surrounded by a band-like member or tension member 12 (Column 4, lines 1-8).
	With respect to claim 2, groove 13 corresponds with the claimed support means.
    	Regarding claim 4, Brehmer teaches a density between 3 lb/ft3 and 15 lb/ft3 (approximately 0.148 and 0.24 g/cm3) (Column 2, Lines 20-30).
	As to claim 6, see Figure 1.
  	With respect to claim 9, the portions on each side of groove 13 can be viewed as the claimed protrusions.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 6, 9, 11-13, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugele (US 4,681,147) and further in view of Watarai (US 2014/0007998).  
	As best depicted in Figures 3a, 3b, and 8a, Hugele is directed to a tire construction comprising a runflat support member defined by a plurality of bodies or segments 32.  The support member of Hugele further includes a band like member or strap 34.  
	In terms of the material of said support member, Hugele includes the following language (Column 2, Lines 40-45):
	…a toric safety ring, particularly of elastomer or plastomer….  
In such an instance, the elastomer material has a Shore A hardness between 70 and 80 (Column 6, Lines 64+).  The background of Hugele further describes the use of cellular materials or foams, such as polyurethane and polyethylene, as well as natural or synthetic rubbers (Column 1, Lines 20-50).  While Hugele fails to specific identify the use of a polyurethane (foamed material) that exhibits such a hardness, such polyurethanes are consistent with those that are used within tire cavities, as shown for example by Watarai.  More particularly, Watarai teaches the use of an elastomeric material, such as a polyurethane, having a Shore A hardness between 60 and 90 (Paragraph 27).  One of ordinary skill in the art at the time of the invention would 
	With respect to claims 2 and 19, groove 9 in Figure 3a is seen to correspond with the claimed support means.
	As to claims 3 and 13, Hugele (Column 9, Lines 65+) teaches the inclusion of a closure device (e.g. buckle or self-gripping clip) and such is seen to correspond with the claimed fastening mechanism. 
	With respect to claims 5 and 15, one of ordinary skill in the art at the time of the invention would have expected the member of Hugele to demonstrate properties in accordance to the claimed invention given that the significant similarity in materials, arrangement, and intended use.  It is further noted that Hugele teaches a wide range of rigidities and hardness values (Column 3, Lines 10+) and such would be expected to encompass support members that satisfy the claimed invention.  
	Regarding claims 6 and 16, Figure 3b, for example, depicts a tire that satisfies the claimed invention.  It is also noted that a height of the support member can be as large as 20% greater than a mid-height or half height of the tire cavity (Column 3, Lines 1+).  
	With respect to claim 9, Figures 3 and 4 of Hugele depict tire constructions having a recess provided between first and second protrusions in which a strap member is provided. 
	As to claims 11 and 12, it is extremely well known and conventional that polyurethanes are formed in a manner consistent with that required by the claimed invention.  With specific .
6.	Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugele and Watarai as applied in claim 1 above and further in view of Brehmer. 
	As detailed above, Hugele in view of Watarai is directed to a tire construction comprising a runflat support member defined by a plurality of foamed bodies and a strap member.  While Hugele and Watarai are silent with respect to the density of such foamed materials, the claims define a broad range of densities that are consistent with those that are commonly used with foam materials in the tire industry, as shown for example by Brehmer (Column 2, Lines 20-30).  One of ordinary skill in the art at the time of the invention would have found it obvious to use densities in accordance to the claimed invention in the tire of Hugele in view of Watarai.
With respect to claims 5 and 15, one of ordinary skill in the art at the time of the invention would have expected the member of Campbell in view of Hugele and Watarai to demonstrate properties in accordance to the claimed invention given that the significant similarity in materials, arrangement, and intended use.  It is further noted that Hugele teaches a wide range of rigidities and hardness values (Column 3, Lines 10+) and such would be expected to encompass support members that satisfy the claimed invention.  
7.	Claims 1-3, 6, 7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (WO 2004/069564) and further in view of Hugele and Watarai.  
	As best depicted in Figure 8, Campbell teaches a wheel assembly comprising a tire and a rim and further including a runflat support member 24 defined by a plurality of bodies 26.  It is 
	In terms of the material of said member, Campbell broadly states that said member is preferably formed with a relatively rigid material (Page 4, Lines 19+).  While Campbell is silent with respect to specific types of materials, it is well known and conventional to use foams having high rigidities or mechanical properties, as shown for example by Hugele (Columns 1 and 3) and Watarai (Paragraph 27).  It is emphasized that foams having relatively rigid properties (high mechanical properties) are commonly used in the tire industry and are consistent with the general disclosure of Campbell.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a foam material in the tire of Campbell given the general disclosure of relatively rigid materials and common materials used in components arranged within the tire cavity and designed to provide runflat properties.
	With respect to claims 2 and 7, band member 28 extends through an opening or through hole in respective bodies (corresponds with claimed support means- see figures and Page 7, Lines 5-10).
             As to claims 3 and 13, actuator 30 corresponds with the claimed fastening mechanism.  
 	With respect to claim 6, the figures of Campbell appear to be consistent with the claimed quantitative relationship.  Additionally, Hugele evidences the wide range of dimensions for similar runflat devices, including those that satisfy the claimed invention (height of runflat device in Hugele can be as large as approximately 70% of a height of the tire cavity).  
Regarding claims 11 and 12, it is extremely well known and conventional that polyurethanes are formed in a manner consistent with that required by the claimed invention .
8.	Claims 4, 5, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, Hugele, and Watarai as applied in claims 1 and 2 above and further in view of Brehmer. 
As detailed above, Campbell in view of Hugele and Watarai is directed to a tire construction comprising a runflat support member defined by a plurality of foamed bodies and a band member.  While Campbell, Hugele, and Watarai are silent with respect to the density of such foamed materials, the claims define a broad range of densities that are consistent with those that are commonly used with foam materials in the tire industry, as shown for example by Brehmer (Column 2, Lines 20-30).  One of ordinary skill in the art at the time of the invention would have found it obvious to use densities in accordance to the claimed invention in the tire of Campbell in view of Hugele and Watarai.
With respect to claims 5 and 15, one of ordinary skill in the art at the time of the invention would have expected the member of Campbell in view of Hugele and Watarai to demonstrate properties in accordance to the claimed invention given that the significant similarity in materials, arrangement, and intended use.  It is further noted that Hugele teaches a wide range of rigidities and hardness values (Column 3, Lines 10+) and such would be expected to encompass support members that satisfy the claimed invention.  
9.	Claims 1-3, 6-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linck (US 2019/0225032) and further in view of Hugele and Watarai. 

In terms of the material of said member, Linck (Paragraph 29) broadly states that said member is formed from “one or more materials such as elastomers (rubbers or thermoplastic elastomers) and/or plastic materials (of thermoplastic and/or thermosetting polymer type)”.  One of ordinary skill in the art at the time of the invention would have recognized such language as encompassing polyurethane foams, for example, since it is well known and conventional to use elastomeric foams in similar runflat devices positioned within a tire cavity, as shown for example by Hugele (Columns 1 and 3) and Watarai (Paragraph 27).  It is emphasized that foams are commonly used in the tire industry and are consistent with the general disclosure of Linck.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a foam material in the tire of Linck given the general disclosure of elastomeric materials and the fact that foams are commonly used in components arranged within the tire cavity and designed to provide runflat properties.
Regarding claims 2 and 7, slot 12 corresponds with the claimed support means.
With respect to claims 3 and 13, means 10 includes an adjustable and locking clamp (Paragraphs 100 and 101).
As to claim 6, the general disclosure of Linck suggests any number of dimensions and those required by the claims are consistent with well-known and conventional runflat tire constructions.  This position is supported by Hugele and Watarai.   

Regarding claims 11 and 12, it is extremely well known and conventional that polyurethanes are formed in a manner consistent with that required by the claimed invention (general disclosure of polyurethanes is taught by Hugele and Watarai).  With specific respect to claim 12, tire components in general are commonly disclosed as including any number of conventional additives, including those listed in the claim.
10.	Claims 4, 5, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linck, Hugele, and Watarai as applied in claim 1 above and further in view of Brehmer.
As detailed above, Linck in view of Hugele and Watarai is directed to a tire construction comprising a runflat support member defined by a plurality of foamed bodies and a band member.  While Linck, Hugele, and Watarai are silent with respect to the density of such foamed materials, the claims define a broad range of densities that are consistent with those that are commonly used with foam materials in the tire industry, as shown for example by Brehmer (Column 2, Lines 20-30).  One of ordinary skill in the art at the time of the invention would have found it obvious to use densities in accordance to the claimed invention in the tire of Linck in view of Hugele and Watarai.
With respect to claims 5 and 15, one of ordinary skill in the art at the time of the invention would have expected the member of Linck in view of Hugele and Watarai to demonstrate properties in accordance to the claimed invention given that the significant similarity in materials, arrangement, and intended use.  It is further noted that Hugele teaches a .  
Allowable Subject Matter
11.	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 22, 2021